Citation Nr: 0313313	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the shortening of the right 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1985 to 
February 1990.  The service has not been verified.  These 
matters come to the Board of Veterans' Appeals (Board) from 
the timely appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit.  The RO denied entitlement to service connection for 
shortening of the right leg and a low back disorder secondary 
to the leg shortening.  

The veteran's appeal was previously before the Board in April 
2002.  The Board determined that the shortening of the right 
leg had existed prior to service and had not been aggravated 
by service.  The Board also found that the veteran's low back 
disorder had not been incurred in service, and was not 
secondary to a service-connected disability.  The veteran 
appealed the Board's April 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court).  As the result 
of a joint motion for remand by the veteran and the 
Secretary, in a December 2002 order the Court vacated the 
April 2002 decision and remanded the appeal to the Board for 
re-adjudication.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, provided him VA medical 
examinations, and an independent medical opinion has been 
obtained in order to assist him in substantiating his claim 
for VA compensation benefits. 

2.  The defect in the right lower extremity resulting in a 
leg length discrepancy existed prior to the veteran entering 
active service, and is not shown to have been aggravated by 
active service.

3.  A chronic low back disorder was not shown during service, 
and is unrelated to an in-service disease or injury or a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Shortening of the right leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2002).

2.  A low back disorder was not incurred in or aggravated by 
active service, and is not due to or the proximate result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now has shortening of the right 
leg as the result of surgery conducted during service.  In 
the alternative, he contends that the shortening of the right 
leg existed prior to service, but was aggravated by the in-
service surgery.  He further claims to have a low back 
disorder that was caused by the leg length discrepancy.
Factual Background

Medical records from the Northern Michigan Hospital show that 
prior to entering service the veteran was examined and 
treated for congenital shortening and bowing of the right 
tibia.  An X-ray study of both hips, both legs, and the right 
ankle for that stated purpose in August 1980 revealed an 
abnormality at the junction of the middle and distal thirds 
of the right tibia.  The abnormality measured 2.7 by 2.5 by 
1.5 centimeters in size and was interpreted to be a 
multiloculated bone cyst.  In September 1980 the veteran 
underwent the surgical removal of the bone cyst from the 
right tibia, resulting in the removal of a piece of bone that 
was three-eighths inch by three-eighths inch in size from the 
medial aspect of the tibia.  The contents of the cyst were 
removed from the cavity of the tibia, and the bone was then 
filled with bone chips.  

A December 1980 treatment record from the Burns Clinic 
Medical Center indicates that the veteran complained of 
problems with his right knee, assessed as tendonitis.  He was 
doing some cross-country skiing, but had not yet returned to 
full activity.  The treating physician recommended that the 
veteran perform exercises to stretch his hamstrings.  An X-
ray study then revealed that the lesion resulting from the 
surgery was about healed, although a small cystic area 
remained.  The veteran was released to resume full activity.  
An additional X-ray study was conducted in April 1981 due to 
a history of a leg length discrepancy.  The report of the X-
ray study indicates that the leg length discrepancy on the 
right had been slightly over-corrected, with the right iliac 
crest being seven millimeters higher that the left.  
Measuring the lower extremities from the tip of the medial 
malleolus to the extreme upper cortex of the femoral heads 
showed the left leg to be four millimeters shorter than the 
right.

An August 1983 summary from Good Samaritan Hospital shows 
that the veteran complained of severe left flank pain, which 
was initially attributed to renal colic.  He was discharged 
from the hospital with diagnoses of hematuria, prostatitis, 
and back pain, cause undetermined.  He was again hospitalized 
in November 1983 and June 1984 for renal colic.

On examination for entering active duty in July 1985, the 
veteran reported having or having had swollen or painful 
joints, broken bones, and a cyst.  In explaining those 
complaints, the examining physician found that the veteran 
had Osgood-Schlatter's disease in the left knee, and that he 
had undergone the excision of a benign cyst from the lower 
left leg with a bone graft.  On examination the physician 
documented full range of motion in both knees, and a scar on 
the right leg.  An X-ray study of the lower right leg was 
requested in conjunction with the examination, but if it was 
performed a report of the study is not of record.  

The service medical records show that in February 1986 the 
veteran complained of a throbbing pain in the lower right leg 
of two months in duration; he reported having had a bone 
tumor removed in 1980.  The pain normally occurred after 
running or prolonged standing.  Examination revealed 
tenderness to palpation in the right lower extremity, and his 
complaints were attributed to shin splints.  He again 
complained in April 1986 of right lower leg pain, 
progressively worse since December 1985.  He again reported 
having had surgery for a benign tumor in October 1980.  A 
current  X-ray study showed evidence of an old bony density 
and the prior surgery, but no acute changes.  On evaluation 
by an orthopedist, the pain was attributed to a questionable 
stress reaction.

The veteran reported having pain, clicking, and giving way of 
the right knee in March 1987, and having had a tumor removed 
from the tibia in 1980.  Examination then showed a one-fourth 
inch shortening of the right lower leg, and a 30-degree 
external rotation deformity of the right tibia and fibula.  
An arthrogram of the right knee was negative.  The symptoms 
were attributed to probable symptomatic mal-alignment of the 
lower leg with external rotation and a varus bow.  Medication 
did not sufficiently alleviate the symptoms, and surgery was 
performed in May 1987.

The records pertaining to the May 1987 surgery show that the 
veteran's history was pertinent for a prior curettage and 
bone graft of the distal right tibia due to a bone cyst in 
his early teenage years, with resulting 60-degree external 
mal-rotation of the right lower leg in comparison to the 
orientation of the right knee, one-half inch shortening of 
the right lower leg, and medial right knee pain secondary to 
the deformity.  Surgical correction of the deformity was 
performed, with a rotational osteotomy of the right tibia 
with fixation.  According to the operative report, a 
transverse osteotomy was performed one centimeter distal to 
the post-operative changes to the tibia.  The fibula was also 
incised.  The external rotation deformity was corrected by 
rotating the distal fragment of the tibia, and the incision 
fixed with a steel plate.  The final diagnosis following the 
surgery was external rotation deformity, right tibia, 
secondary to benign bone cyst.

There were no complications from the surgery, and the post-
surgical course was uneventful.  The right lower extremity 
was placed in a short leg walking cast until October 1987.  
Multiple X-ray studies following the surgery showed the right 
tibia and fibula to be in good alignment and that the 
osteotomy was well healed.

The veteran reported having fallen down in June 1987, while 
the leg was casted.  The diagnosis was a contusion around the 
cast margin.  In September 1987 the veteran complained of 
increasing pain in the right leg, and was then walking with a 
cane and a slight limp.  Examination revealed the wound to be 
well healed, and the alignment to be excellent.  The 
physician determined that the osteotomy needed additional 
time to heal.  The veteran was still limping in December 
1987, and examination showed the leg lengths to be equal.  
The physician prescribed physical therapy, to include gait 
training.  The veteran did not appear for the appointments.

The veteran did well until March 1988, when he fell off an 
embankment and sustained a contusion to the right leg at the 
site of the surgery.  He was walking with a marked limp.  He 
complained of pain in the right lower leg, attributed to 
bursitis resulting from the fixation screw.  A treatment 
record dated later in March 1988 shows that the veteran had 
undergone surgery to remove a bone cyst at age 16, and had 
then developed an external rotational deformity.  Surgery was 
then performed to remove the screws and plate from the right 
tibia.  Examination in May, August, and November 1988 
disclosed the operation site to be well healed, and the 
veteran was asymptomatic in November 1988.  Following the 
surgery he had been given a limited profile through November 
1988.

The veteran injured his right knee in May 1989 when riding a 
motorcycle, with pain and locking of the knee.  An X-ray 
study showed no abnormalities.  The symptoms were assessed as 
traumatic right patellofemoral pain.  He was given exercises 
to perform and an additional limited profile.  The right knee 
symptoms were found to be resolving in July 1989.

In conjunction with his January 1990 separation examination, 
the veteran again reported having or having had swollen or 
painful joints, broken bones, and a cyst.  In commenting on 
those complaints, the doctor indicated that the veteran had a 
history of post-surgical degenerative joint disease in the 
right knee.  The physical examination revealed no 
abnormalities in the right lower extremity other than the 
surgical scars.  The assessment of post-surgical degenerative 
joint disease in the right knee was not supported by any 
clinical or X-ray findings.

The veteran submitted the report of a June 1987 X-ray study 
of the right tibia and fibula.  The study was conducted while 
he was on convalescent leave following the leg surgery.  In 
comparison to the December 1980 study, the June 1987 X-ray 
study disclosed a recent interval osteotomy of the distal 
fibular and tibial diaphyses.  A plate and six screws secured 
the tibial osteotomy; the tibia and fibula were in anatomic 
alignment.  The non-ossifying fibroma of the distal tibia had 
been removed.

In an April 1996 report Joseph M. McGraw, M.D., stated that 
the veteran complained of right leg pain, and reported a six-
month history of low back and right hip pain.  He also had a 
history of a tibial rotation osteotomy, and attributed a leg 
length discrepancy to the osteotomy.  He had previously been 
given a lift to wear in his right shoe, but had not used it 
recently.  On examination, he walked with a short leg gait on 
the right.  There was a 2.5-centimeter leg length 
discrepancy, right shorter than left.  Dr. McGraw attributed 
the veteran's complaints to probable sacroiliitis, and stated 
that the leg length discrepancy was more than likely 
exacerbating his back complaints.  A whole-body bone scan in 
April 1996 disclosed a single focus of abnormal activity in 
the proximal left fibula, but no other abnormalities.

An April 1996 private treatment record from an unknown 
provider indicates that the veteran reported having had five 
surgeries on his right leg, resulting in shortening of the 
right leg.  He complained of mid-back pain, and reported 
having injured his back in a fall several years previously.  
He asserted that his back problems were made worse by a 
chiropractor two years previously.  Examination revealed 
moderate spasm in the mid-dorsum area.  Examination four days 
later showed a significant (greater than one inch) shortening 
of the right leg.  The veteran complained of low back and 
right hip pain in December 1996 after having lifted a 
snowmobile.  In March 1997 he reported that his back pain was 
worse.

The veteran initially claimed entitlement to compensation 
benefits in November 1998.  He said that the shortening of 
the right leg was caused by the in-service surgery, and that 
his low back and right hip problems were due to the 
shortening of the right leg.

In conjunction with a March 1999 VA examination, the veteran 
again said that the one-inch shortening of the right leg was 
due to the in-service osteotomy.  He stated that he started 
having pain in the low back and right hip in 1996, with 
shortening of the right leg.  The examiner found that the 
right leg was one inch shorter than the left, and that the 
veteran walked with a limp on the right when not using a shoe 
lift.  Examination of the low back and right hip, including 
X-ray studies, showed no abnormalities.  The examiner 
assessed the complaints and findings as lower back pain and 
right hip pain as secondary to ligamentous strain.  The 
examiner found that the ligamentous strain was due to the in-
service surgery, which resulted in shortening of the right 
leg.  The documents in the claims file do not indicate that 
the examiner was provided the claims file for review during 
the examination.

In an April 1999 statement, his June 1999 notice of 
disagreement, and his July 1999 substantive appeal, the 
veteran reported that following the osteotomy in service his 
right knee pain went away.  He stated that he started to have 
hip and back pain in 1995, at which time he found out that 
his right leg was one inch shorter than the left.  He 
asserted that the shortening of his right leg was caused by 
the surgery in service.  He attributed his back and hip pain 
to not having been given a shoe lift following the in-service 
surgery.

The RO provided the veteran an additional VA examination in 
September 1999.  the doctor reviewed the claims file.  In 
that examination, the veteran again complained of right lower 
back and right hip pain.  He reported having had a bone cyst 
removed from the right tibia at the age of 14 years, 
following which he had no problems and played sports in 
school.  He developed pain in the right knee after having 
been in service a couple of years, when he was advised of a 
deformity in the right leg.  He had an osteotomy performed in 
1987.  His right leg was then casted for 18-19 months.  In 
1995 he again experienced pain in the right leg, when he was 
notified of the shortening of the right leg.

Examination revealed a five-eighths inch shortening of the 
right leg with shortening of the femoral bone, but not the 
tibia.  There was also a varus deformity of the right leg.  
An X-ray study of the right leg disclosed the healed 
osteotomy of the distal tibia, which was in normal alignment, 
and no abnormalities pertaining to the right knee.  The long 
X-ray film for leg length measurement showed moderate pelvic 
tilt, with the right femur being two centimeters shorter than 
the left, resulting in a two-centimeter shortening of the 
right leg.  The examiner provided diagnoses of chronic low 
back and right hip pain, with no objective evidence of 
orthopedic pathology, and five-eighths inch shortening of the 
right femoral bone.  

Based on review of the evidence in the claims file, the 
examiner found that the shortening of the right lower 
extremity was due to a developmental defect that pre-existed 
service and that the in-service corrective surgery did not 
result in any residual disability or cause any ambulatory 
symptoms.  The doctor concluded that the pre-existing 
developmental abnormality had not been aggravated during 
service.  The examiner also found that the shortening of the 
right lower extremity was due to shortening of the femur and 
not the tibia, where the surgery had been performed.  The 
examiner further found that the bone graft site in the right 
iliac crest did not result in any ambulatory symptoms.

The veteran testified before an RO Hearing Officer in January 
2000.  He denied having had any problems with his right leg 
between the surgery in 1980 and his entrance on active duty, 
or any problems during basic training.  He denied that the 
in-service surgery alleviated any of the pain he was having 
in the right knee.  He was having pain in his low back and 
right hip in 1996, when the shortening of the right leg was 
initially found.  He was then prescribed shoe lifts to 
alleviate his limp.  He stated that he had walked with a limp 
on the right leg since the in-service surgery, which he had 
previously attributed to having worn a cast for so long, but 
that he did not develop any pain in the leg, hip, or back 
until four years later.  He denied having any limp when he 
entered service, because it would have been found during his 
entrance examination or during basic training.

The veteran presented the report of an April 2000 
computerized tomography (CT) scan of the right lower 
extremity that was conducted to investigate a leg length 
discrepancy.  That study showed the length of the left femur 
to be 47.9 centimeters in length, while the right femur was 
47.2 centimeters in length.  The left tibia was 
36.8 centimeters, and the right tibia was 36.2 centimeters.  
The overall length of the left lower extremity was 
84.7 centimeters, compared to 83.4 centimeters on the right, 
resulting in the right lower extremity being 1.3 centimeters 
shorter than the left.

The veteran also presented testimony before the undersigned 
in November 2000.  In addition to the information previously 
provided, he stated that he did not have an abnormal gait 
while in basic training because it would have been discovered 
by his drill instructor.  He denied having had any surgical 
procedures performed on the right femur, or thighbone.

In view of the conflicting evidence concerning whether the 
veteran's leg length discrepancy was aggravated by service, 
the Board requested an independent medical opinion.  In an 
August 2001 report, Richard M. Terek, M.D., an orthopedic 
surgeon, stated that he had reviewed the veteran's claims 
file.  He noted that the August 1980 X-ray request documented 
that the veteran had a congenital shortening and bowing of 
the right tibia prior to entering service.  He also 
referenced the April 1981 X-ray study that showed that the 
leg length discrepancy had been over-corrected, again 
indicating that a leg length discrepancy existed prior to the 
veteran entering service.  The hospital summary pertaining to 
the in-service osteotomy showed that the veteran's right leg 
was one-half inch shorter than the left prior to the surgery.  
That degree of shortening was also reflected in the April 
2000 CT scan because the 1.3 centimeters shown in the CT scan 
was approximately the same as one-half inch.  Six millimeters 
of that discrepancy was due to shortening of the right tibia, 
and the remainder was due to shortening of the femur.

Dr. Terek noted that although the April 1981 X-ray study 
disclosed that the right lower extremity was four millimeters 
shorter than the left, the evidence did not indicate whether 
the veteran had then reached skeletal maturity (he was then 
almost 16 years of age).  He found that the osteotomy 
performed in service would not have resulted in significant 
shortening of the leg, in that the only shortening that would 
occur was due to the width of the saw blade.  He described 
that shortening as trivial, and stated that it would not 
contribute significantly to the pre-existing leg length 
discrepancy.  He found, with a reasonable degree of medical 
certainty, that it was not at least as likely that the 
veteran's current leg length discrepancy was due to the 
corrective orthopedic surgery performed while he was in 
service or was otherwise related to service.

In response to Dr. Terek's opinion, the veteran's 
representative provided a medical opinion from Craig N. Bash, 
M.D., a neuroradiologist.  Dr. Bash also reviewed the claims 
file, and determined that the veteran had entered service 
with the right leg being one-fourth inch shorter than the 
left, as shown in the March 1987 service medical records.  
Measurements taken before the May 1987 osteotomy showed the 
right leg to be one-fourth to one-half inch shorter than the 
left.  Measurements taken after his separation from service 
showed the right leg to be 1.3 centimeters to one inch 
shorter than the left.  Based on that evidence Dr. Bash 
stated that, to a reasonable degree of medical certainty, the 
veteran acquired additional shortening of the right leg 
during service.  He also stated that the leg length 
discrepancy caused the veteran's current right knee, right 
hip, and back problems due to an abnormal gait.



The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and the information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 1999 by asking him to submit 
evidence showing that the right leg disorder was incurred in 
or aggravated by military service, and had existed since 
service, and evidence showing that his low back disorder was 
caused by the right leg disorder.  The RO informed him of the 
specific information and medical and lay evidence required, 
and informed him that he was responsible for obtaining that 
evidence.  The RO provided the veteran a statement of the 
case and supplemental statements of the case in July 1999, 
October 1999, February 2000, April 2000, and May 2000.  In 
those documents the RO informed the veteran of the regulatory 
requirements for establishing service connection, and 
provided him the rationale for determining that the evidence 
he had then submitted did not show that those requirements 
were met.

In February and March 2000 notices, the RO informed the 
veteran that additional evidence was required to support his 
claim.  The RO also informed him that he could contact the 
doctor or medical facility and ask that the records be 
forwarded to the RO or, as an alternative, he could complete 
authorizations for the release of medical information so that 
the RO could obtain the records on his behalf.

Although the Board's April 2002 decision no longer has any 
adjudicative authority because the Court vacated it, in that 
decision the Board informed the veteran of the discrepancies 
in the available evidence and the evidence required to 
resolve those discrepancies.  On return of the veteran's 
claims file, the Board informed the veteran of his right to 
submit additional evidence and arguments in support of his 
claim.  The veteran responded that he had no additional 
evidence to submit.  For the reasons discussed, the Board 
concludes that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the VCAA and implementing regulation provide that 
VA will also make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines an examination is necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the private treatment records he identified.  The RO provided 
him VA examinations in March 1999 and September 1999.  The 
veteran presented testimony before the RO Hearing Officer in 
January 2000, and before the undersigned in November 2000.  
The Board has obtained an independent medical opinion to 
assist the veteran in substantiating his claim for 
compensation benefits, and in November 2001 the veteran 
submitted a medical opinion from a private physician in 
support of his appeal.  The veteran has not identified any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant information has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
Laws and Regulations

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This would 
generally be described as secondary service connection.  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

As pertinent to this claim, a veteran is presumed to have 
been in sound condition when enrolled for service, except for 
any disease or injury noted at the time of enrollment.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  The presumption of 
soundness can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2002).

For compensation purposes, the term "aggravation" has 
specific legal meaning.  A pre-existing disease or injury 
will be presumed to have been aggravated by service only if 
the evidence shows that the underlying disability underwent 
an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 
408 (1991); 38 C.F.R. § 3.306(a) (2002).  In contrast, a 
flare-up of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102 (2002).  "When the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Shortening of the Right Leg

The medical evidence indicates that the veteran's right lower 
extremity is 1.3 to 2.5 centimeters, or one inch, shorter 
than his left lower extremity.  His claim for service 
connection is, therefore, supported by medical evidence of a 
current disability.  For the reasons that will be explained, 
however, the Board finds that the defect of the right lower 
extremity existed prior to the veteran's entry on active duty 
and was not aggravated during service.  His claim is not, 
therefore, supported by probative evidence of in-service 
aggravation of a disease or injury, or medical evidence of a 
nexus or link between the aggravation of a disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

Presumption of Soundness

Although the veteran reported on entering service that he had 
undergone excision of a benign cyst from the lower [left] leg 
prior to service, no abnormalities pertaining to the lower 
extremities were noted as the result of the physical 
examination.  The veteran is, therefore, entitled to the 
presumption of soundness on entering service.  Based on the 
following reasons, however, the Board finds that the 
presumption of soundness has been successfully rebutted.

In the joint motion for remand, the parties found that the 
Board had not provided sufficient reasons and bases in the 
April 2002 decision for determining that the presumption of 
soundness had been rebutted by clear and unmistakable 
evidence.  The parties found that there was no evidence of 
the right leg being shorter than the left prior to service, 
in that no leg length discrepancy was found when he entered 
service, and the April 1981 X-ray study showed the right leg 
to be longer than the left.  

In the April 2002 decision the Board did not expressly find 
that the right leg was shorter than the left prior to the 
veteran entering service.  As quoted in the joint motion, the 
Board found that "clear and unmistakable evidence 
demonstrates that the defect in the right lower extremity 
resulting in a leg length discrepancy existed prior to the 
veteran's entry on active duty. . . ." (emphasis added).  The 
Board made that specific finding because although the 
evidence is unclear as to whether the right leg was shorter 
or longer than the left when the veteran entered service, the 
medical evidence clearly and unmistakably shows that the 
shortening and rotational defect for which surgery was 
performed in May 1987 were due to the pre-existing bone cyst.

The pre-service medical records show that the veteran had a 
defect in the right leg, specifically congenital shortening 
and bowing of the right tibia, in August 1980.  He underwent 
surgery in September 1980 for a bone cyst on the distal 
tibia.  Although the April 1981 X-ray study indicates that 
the right leg was then four millimeters longer than the left, 
that finding was made more than four years prior to when the 
veteran entered service, did not indicate whether he had 
reached skeletal maturity, and does not refute the finding 
that he had a defect in the right lower extremity prior to 
entering service that affected the length of the lower 
extremity.  The medical evidence clearly shows that the 
veteran had a defect in the right tibia prior to entering 
service, regardless of whether the evidence in April 1981 
showed the right leg to be shorter or longer than the left.  

Examination prior to the May 1987 surgery revealed a one-
fourth to one-half inch shortening of the right lower leg, 
and a 30-60 degree external rotation deformity of the right 
tibia and fibula.  The physician providing the treatment 
determined that the pre-service benign bone cyst caused the 
shortening and mal-alignment of the right leg.  The treating 
physician in March 1988 also indicated that the external 
rotational deformity had developed as a result of the pre-
service bone cyst.  

In the joint motion for remand, the parties questioned 
whether the finding by the physician in May 1987 that the 
shortening and rotation deformity were due to the pre-service 
bone cyst was supported by any contemporaneous evidence.  The 
Board notes, however, that the report of the September 1980 
surgery is included with the veteran's service medical 
records.  In addition, the existence of contemporaneous 
records may be relevant in the Board's analysis of the origin 
of the disorder, but the orthopedic surgeon conducting the 
surgery in May 1987 was certainly qualified to provide an 
opinion on the etiology of the disorder.  Even if that 
opinion was based on the veteran's reported history of having 
had the bone cyst, because he did, in fact, have the bone 
cyst, the medical opinion is probative.

The parties cited to Miller v. West, 11 Vet. App. 345, 348 
(1998), as follows: "A bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
In this case there was, however, a "factual predicate in the 
record;" the veteran has submitted treatment records 
documenting the pre-service defect and surgery on the right 
leg.  In addition, the Court's finding in Miller was 
essentially overruled in Harris v. West, 203 F.3d 1347 (Fed. 
Cir. 2000), in which the Federal Circuit Court of Appeals for 
the Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  The medical opinions documented in 
the service medical records are, therefore, probative of the 
etiology of the shortening and rotation defect in the right 
leg.

Although the examiner in March 1999 found that the shortening 
of the right leg resulted from the in-service surgery, that 
assessment was based on the veteran's report of having 
undergone the osteotomy in May 1987 without any reference to 
the pre-existing shortening, bone cyst, or surgical 
treatment.  The examiner did not have access to the evidence 
in the claims file, nor is there any indication that the 
veteran presented any other medical evidence for the 
examiner's review.  The finding is not, therefore, probative 
of whether the disorder pre-existed service.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (an opinion that is based 
on the veteran's reported history is not probative).  

By contrast, the examiner in September 1999 determined that 
the defect in the veteran's right lower extremity was 
developmental, in that it affected the femur that was not 
altered by the osteotomy, as well as the tibia.  That opinion 
was based on review of the medical evidence of record, and is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the evidence of 
record is more probative than an opinion based on the 
veteran's reported history).  

Dr. Terek also found that the veteran had a congenital defect 
in the right lower extremity that pre-existed his entry into 
service.  Although Dr. Terek incorrectly referenced the April 
1981 X-ray study as showing that the right leg was four 
millimeters shorter than the left, he also noted that that X-
ray study indicated that the previous shortening of the right 
leg had been over-corrected.  He relied on the X-ray study as 
evidence of a leg length discrepancy, and not a specific 
finding that the right leg was then shorter than the left.  
He also noted that the leg length discrepancy shown in April 
1981 did not reflect whether the veteran had reached skeletal 
maturity, or was still growing.  In addition, Dr. Bash 
acknowledged that a leg length discrepancy pre-existed the 
veteran's entry on active duty.  He found that it was clear 
from review of the medical evidence that the veteran entered 
service with a leg length discrepancy, as shown in the 
medical records pre-dating the May 1987 osteotomy.  

The only evidence of the defect in the right leg not having 
pre-existed service consists of the veteran's statements.  He 
has denied having a leg length discrepancy from August 1980 
until he entered service.  As a layperson the veteran is 
competent to provide evidence of observable symptoms, but he 
is not competent to provide evidence that requires 
specialized medical knowledge or diagnostic skills, such as 
determining a leg length discrepancy.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  He also testified that he was 
not aware that he had a leg length discrepancy until he 
sought treatment for back pain in 1995, so it is apparent 
that the existence of a leg length discrepancy in this case 
was not subject to lay observation.  The Board finds, 
therefore, that the veteran's assertions are not probative of 
whether the lower extremity defect pre-existed service.

For these reasons the Board finds that the case presents 
clear and unmistakable evidence that the defect in the right 
lower extremity (the bone cyst) resulting in a leg length 
discrepancy existed prior to the veteran's entry on active 
duty, and that the presumption of soundness has been 
rebutted.  38 C.F.R. § 3.304(b) (2002).

Aggravation of the Pre-existing Disorder

The essential question remains as to whether the shortening 
of the right leg underwent an increase in severity during 
service, due to the May 1987 surgery or any other disease or 
injury.  The service medical records indicate that the 
veteran began experiencing symptoms in the right lower leg in 
December 1985, about two months after he entered service.  
Examination in March 1987 showed one-fourth inch shortening 
of the right lower extremity, in comparison to the left, and 
examination in May 1987 disclosed one-half inch shortening.  
The right leg was, therefore, shorter than the left prior to 
any surgery being performed on the leg during service.  

Examination in December 1987 showed the leg lengths to be 
equal, and no abnormalities were found on examination when 
the veteran separated from service.  There is no further 
documentation of the comparable lengths of the lower 
extremities until April 1996, six years after the veteran 
separated from service, at which time Dr. McGraw determined 
that the right leg was 2.5 centimeters, or one inch, shorter 
than the left.  The veteran did not report having any 
symptoms attributable to a leg length discrepancy, including 
pain in the leg, back, or hip, until 1995.

Although Dr. McGraw documented the shortening of the right 
leg, he did not provide any cause or etiology for the 
abnormality.  The examiner in March 1999 found that the 
shortening of the right leg was due to the in-service 
surgery, but that opinion was based on the veteran's report 
that the right leg was one inch shorter than the left 
following the surgery, and without consideration of the pre-
service medical records.  As previously stated, that opinion, 
based on the veteran's reported history and not supported by 
the contemporaneous evidence, is of no probative value in 
determining whether the pre-existing disorder was aggravated 
during service.  Godfrey, 8 Vet. App. at 121.

The examiner in September 1999 found that the leg length 
discrepancy had not been aggravated during service, because 
the shortening of the right leg documented in September 1999 
X-rays showed the shortening to be in the femur, not the 
lower leg where the osteotomy was performed.  The examiner 
also found that the in-service surgery had not resulted in 
any residual disability.  Because that opinion was based on 
review of the evidence in the claims file, and not the 
veteran's reported history, it is highly probative.  Owens, 7 
Vet. App. at 433.

Based on review of the evidence in the claims file, Dr. Terek 
concluded that the in-service rotational re-alignment of the 
tibia and fibula could not have resulted in any additional 
shortening of the right leg, other than the trivial amount 
due to the thickness of the saw blade used to cut the bone.  
He also noted that the April 2000 CT scan reflected the same 
leg length discrepancy found prior to the surgery in May 
1987, that being one-half inch or 1.3 centimeters.  Because 
that opinion was provided by an orthopedic surgeon, was based 
on review of the medical evidence of record, and was 
supported by logical reasoning, the Board finds that the 
opinion is highly probative.

In evidence favorable to the veteran, Dr. Bash concluded that 
the pre-existing leg length discrepancy was aggravated by 
service.  He based that opinion, however, on the conclusion 
that the veteran had entered service with one-fourth inch 
shortening of the right leg, and that while in service he 
developed a limp, degenerative joint disease of the right 
knee, and right knee pain.  Although the veteran had a limp 
following the May 1987 surgery, no gait abnormalities were 
documented after the hardware was removed from the leg in 
March 1988.  The veteran also testified that he had a limp 
since the May 1987 surgery, but that assertion is not 
supported by the contemporaneous records, which show no 
abnormalities after March 1988.  In addition, evidence of the 
veteran having been asymptomatic on entering service, and 
later developing symptoms of the pre-existing disorder, does 
not constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The reference to degenerative joint disease of the right knee 
during the separation examination was apparently based on the 
veteran's subjective complaint inasmuch as the X-ray study in 
May 1989 did not show any degenerative changes in the right 
knee.  No additional X-rays were conducted during the 
separation examination.  The examiner in September 1989 
expressly found no evidence of arthritis in the knee, and 
none of the remaining medical records documents such a 
finding.  The right knee pain that the veteran experienced in 
service was alleviated by the May 1987 surgery, based on his 
own report, and cannot be considered in finding whether the 
pre-existing disorder was aggravated during service.  Verdon, 
8 Vet. App. at 529.

Dr. Bash also based his opinion on the finding that prior to 
the May 1987 osteotomy the right leg was one-fourth to one-
half inch shorter than the left, but that in April 1996 the 
right leg was found to be one-half inch (1.3 centimeters) to 
one inch shorter.  Although he stated that "to a reasonable 
degree of medical certainty" the increase in the leg length 
discrepancy occurred during service, he did not (1) provide 
any medical analysis of the surgical procedures performed 
during service; (2) account for the difference in the lengths 
of the femurs, which were not operated on in service; (3) 
consider whether the veteran had reached mature skeletal 
growth when he entered service; (4) account for the absence 
of any leg length discrepancy in December 1987; (5) 
articulate any reason why the increase occurred during rather 
than after service; or otherwise provide any rationale for 
his conclusion.  In addition, it is unclear in the absence of 
any discussion what medical expertise a specialist in 
neuroradiology would have in assessing the affect of a 
skeletal surgical procedure, in that neuroradiology pertains 
to diagnostic radiology of diseases of the nervous system.  
Stedman's Medical Dictionary 1205 (26th Ed.).  The Board 
finds, therefore, that Dr. Bash's opinion is of relatively 
low probative value in determining whether the defect in the 
right lower extremity was aggravated during service.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence).

Dr. Bash found Dr. Terek's opinion deficient because Dr. 
Terek did not address the limp that the veteran demonstrated 
in service.  As previously stated, no abnormalities were 
shown following the March 1988 removal of the hardware, and 
the development of symptoms does not constitute aggravation.  
Davis, 276 F.3d at 1345.  He also interpreted Dr. Terek's 
reference to a "trivial" increase in the shortening of the 
leg as referring to the 2.5-centimeter discrepancy shown in 
April 1996, or the 1.3-centimeter discrepancy shown in April 
2000.  Dr. Terek was not referring to the additional 
shortening of the leg documented after the veteran's 
separation from service; Dr. Terek described as "trivial" any 
shortening of the bone due to the osteotomy, which was 
limited to the width of the bone saw.  

Dr. Bash also relied on the veteran having had documented 
back pain during service.  In summarizing the evidence, 
however, the only documented back pain referenced by Dr. Bash 
occurred in 1984, prior to the veteran's entry on active 
duty.  The Board finds no contemporaneous evidence of any 
complaints or clinical findings pertaining to a low back 
disorder during service.  The veteran has claimed entitlement 
to service connection for the low back as secondary to the 
shortening of the right leg.  Dr. Terek was not required to 
provide an opinion on the etiology of the low back complaints 
documented in 1996, because he did not find that shortening 
of the right leg had been aggravated by service.

For the reasons discussed, the Board finds that the opinions 
of the examiner in September 1999 and Dr. Terek are more 
probative than the opinions of the examiner in March 1999 and 
Dr. Bash, and that there was no increase in the underlying 
defect resulting in shortening of the right leg during active 
service.  See Wensch, 15 Vet. App. at 368 (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The 
presumption of aggravation does not, therefore, apply.  
Because the pre-existing defect resulting in shortening of 
the right leg was not aggravated during service, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for shortening of 
the right leg.

Additional Considerations

In the joint motion for remand the parties asserted that any 
injuries to the right leg as a result of the May 1987 
osteotomy, the fall in March 1988, or the motorcycle accident 
in May 1989 had not been "thoroughly explored by medical 
examiners."  The service medical records show, however, that 
the May 1987 surgery resulted in straightening of the right 
leg, not further disability; that any disability resulting 
from the fall in March 1988 was alleviated by the surgical 
removal of the hardware from the leg; and that the injury to 
the right knee in May 1989 was not chronic, in that none of 
the medical evidence reflects a disability of the right knee 
since that injury.  The Board finds, therefore, that further 
development of this issue is not warranted.
The Low Back Disorder

The veteran has also claimed entitlement to service 
connection for a low back disorder.  As previously stated, 
the service medical records are silent for any complaints or 
clinical findings related to a back disorder, and the veteran 
does not claim otherwise.  He asserts that his low back 
symptoms are secondary to the shortening of the right leg.  
Because the Board has determined that service connection for 
shortening of the right leg is not warranted, there is no 
basis for awarding service connection for a low back 
disorder.  The Board has also determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.



ORDER

The claim of entitlement to service connection for shortening 
of the right leg is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

